Melvin Mayfield, Judge, concurring. I concur in the result reached by the majority opinion. The decision is based on the proposition that the evidence will not support the causal connection requirement of the Shippers Transport doctrine. The case could have been decided on the basis that the question asked concerning appellant’s physical condition was too broad and general to support the Shippers Transport defense. See Knight v. Industrial Electric Co., 28 Ark. App. 224, 771 S.W.2d 797 (1989), handed down today. At any event, the appellant’s physicál condition had nothing to do with the freak accident he had in this case.